Citation Nr: 0915145	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a bilateral inguinal hernia repair.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to 
December 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO, which granted service connection for residuals of a 
bilateral inguinal hernia repair, and assigned a 
noncompensable initial disability rating.  Subsequently, by 
way of a March 2006 statement of the case (SOC), the RO 
increased the initial rating for the hernia disability to 10 
percent as of the date of his initial claim of service 
connection.  The Veteran continues to appeal for the 
assignment of a higher initial evaluation. 

The Board remanded this case in March 2008.  It returns now 
for appellate consideration.


FINDING OF FACT

The Veteran's service-connected residuals of a bilateral 
inguinal hernia repair are manifested by a healed, non-
tender, non-adherent umbilical scar measuring 4 cm by 0.2 cm, 
and chronic abdominal and groin pain. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a bilateral inguinal hernia repair have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  3.102, 4.114, Diagnostic Codes 7338, 7399-7301 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in June 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed that 
it was his responsibility to support the claim with 
appropriate evidence.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the Veteran's claim was 
granted, a disability rating and effective date assigned, in 
a December 2005 rating decision of the RO.  VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  In any event, it is 
noted that the Veteran was given proper notice in a March 
2006 letter and was given ample opportunity to respond.  
Subsequent to the issuance of this letter, the Veteran's 
claim was readjudicated in a February 2009 supplemental 
statement of the case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
July 2005 and February 2009.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disability since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The July 2005 
and February 2009 VA examination reports are thorough and 
supported by the medical evidence of record.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Initial Rating

The Veteran seeks a higher initial rating for his service-
connected residuals of a bilateral inguinal hernia repair, 
currently evaluated as 10 percent disabling.  For the reasons 
that follow, the Board finds that a higher rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's residuals of a bilateral inguinal hernia repair 
was initially assigned a noncompensable rating under 
Diagnostic Code (DC) 7338 in the December 2005 rating 
decision.  Subsequently, in the March 2006 SOC, the RO 
reevaluated the service-connected disability by analogy under 
Diagnostic Code 7399-7301 and assigned a 10 percent rating.  

Under Diagnostic Code 7338, a 10 percent rating is warranted 
for a recurrent postoperative hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating requires a small, postoperative recurrent 
hernia or an unoperated irremediable hernia that is not well 
supportable by a truss or that is not readily reducible.  A 
60 percent rating is warranted for a large postoperative, 
recurrent hernia that is considered inoperable, which is not 
well supported under ordinary conditions and is not readily 
reducible.  A Note to Diagnostic Code 7338 provides that 10 
percent is to be added for bilateral involvement, provided 
the second hernia is compensable.  This means that the more 
severely disabling hernia is to be rated, and 10 percent, 
only, added for the second hernia, if the second hernia is of 
compensable degree.  38 C.F.R. § 4.114, DC 7338.  

Under Diagnostic Code 7301, a 10 percent rating is warranted 
for moderate adhesions of peritoneum, with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
A 30 percent rating requires moderately severe adhesions of 
peritoneum, with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A 50 percent rating is warranted for 
severe adhesions of peritoneum, with definite partial 
obstruction shown by X- ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  A Note to Diagnostic Code 
provides that ratings for adhesions will be considered when 
there is history of operative or other traumatic or 
infectious (intraabdominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.  38 
C.F.R. § 4.114, DC 7301.

Service treatment records reflect that the Veteran underwent 
laparoscopic bilateral inguinal hernia repairs with Prolene 
mesh (TEPP) in April 2004 while in service.  Records dated 
from May 2005 to June 2005 show that he subsequently 
complained of residual groin and abdominal pain that flared 
up during strenuous activity such as heavy lifting and 
pushups.  Physical examinations revealed no objective 
evidence of a hernia.  Activity modification and pain 
management options were discussed with the Veteran.  

The Veteran participated in the Benefits Delivery at 
Discharge Program (BDD) prior to discharge from service and 
was afforded a VA general medical examination (GME) in July 
2005.  The Veteran's claims file and medical examination were 
reviewed.  At the examination, the Veteran reported having an 
occasional pain in the right side and a single episode of 
pain three weeks ago in the left side.  He indicated that the 
right side intermittent discomfort was mild and that he was 
not taking any medications for it.  He denied any specific 
recurrence of hernia-type impulse or bulging.  On 
examination, findings for the genitourinary system were 
normal and no hernia was present.  Afterwards, the examiner 
diagnosed the Veteran with bilateral inguinal hernia repair, 
residuals on the right side.  It was noted that there were 
moderate effects on the Veteran's daily activities of doing 
chores.  

Service treatment records dated in August 2005 show 
complaints of groin pain bilaterally.  The pain was worse 
with heavy lifting.  Physical examination of the inguinal 
area revealed no bulges.  It was noted that the structures 
were intact and that the pain was probably from the scar 
tissue/mesh.  

A October 2005 separation examination report shows that the 
Veteran was having good follow up since undergoing the April 
2004 hernia operation and that no further evaluation was 
needed.  

The Veteran was afforded another VA examination in February 
2009.  The Board finds the examination report to be 
comprehensive and sufficient in addressing the current 
severity of the Veteran's service-connected disability.  In 
this regard, it is noted that the examiner reviewed the 
Veteran's claims file and medical records and provided a 
summary of his medical history in conjunction with the 
examination.  At the examination, the Veteran reported 
present problems of having to limit activities such as 
cleaning, sweeping, vacuuming, moving the lawn, getting into 
bed, lifting heavy objects, bending over (e.g., when cleaning 
the bathtub), and doing certain exercises because these 
activities caused severe pain.  He also reported having 
incapacitations of a few minutes duration that occur 
spontaneously every month.  On physical examination, the 
examiner observed an umbilical scar measuring 4 centimeters 
by 0.2 centimeters.  It was noted that the scar was healed, 
non-tender and non-adherent.  Pain was present deep to the 
upper portion of the pubic hair on both sides of the midline.  
No recurrent hernia could be identified.  Following the 
examination, the examiner diagnosed the Veteran with 
bilateral inguinal hernia repair with residual chronic groin 
pain.  In terms of usual daily activities, it was noted that 
there were severe effects on chores and exercise, moderate 
effects on sports and toileting, and mild effects on 
shopping, recreation and traveling.  

Based on the evidence of record, as detailed above, the Board 
finds that a higher initial rating of 30 percent or 50 
percent for residuals of a bilateral inguinal hernia repair 
is not warranted under Diagnostic Code 7338.  Contrary to the 
Veteran's assertions, the competent medical evidence fails to 
demonstrate that the Veteran has a small postoperative 
recurrent inguinal hernia that is not well supported by 
truss, or not readily reducible, as is required for a 30 
percent rating.  In fact, the evidence shows that there have 
been no findings of a recurrent hernia at any time subsequent 
to his April 2004 surgery.  In this regard, the criteria for 
a 60 percent rating, which requires a large postoperative 
recurrent inguinal hernia that is not well supported under 
ordinary conditions and not readily reducible when considered 
inoperable, are likewise not met.  

The Board also finds that an additional 10 percent rating for 
bilateral involvement is not warranted based on the evidence 
of record.  See 38 C.F.R. § 4.114, Diagnostic Code 7338, 
Note.  While there is evidence of bilateral involvement, 
neither of the hernias have been shown to be compensable 
under Diagnostic Code 7338.  As previously noted, a 
compensable 10 percent rating requires a postoperative 
recurrent inguinal hernia that is readily reducible and well 
supported by truss or belt.  Id.  In this case, the hernias 
are not compensable because there is no evidence of any 
recurrence of an inguinal hernia since his April 2004 
surgery, as discussed above.  Therefore, a separate 10 
percent rating cannot be added for bilateral involvement.  

In addition, the Board finds that the Veteran's disability 
picture does not more nearly approximate the next-higher 30 
percent rating, or an even higher 60 percent rating under 
Diagnostic Code 7399-7301.  While the evidence of record 
demonstrates that he experiences residual symptoms of chronic 
abdominal and groin pain, there is no evidence of partial 
obstruction or delayed motility of barium meal, so as to 
entitle him to a 30 percent rating.  Similarly, there is no 
evidence of definite partial obstruction shown by X-ray, 
frequent and prolonged episodes of severe colic distension, 
or nausea or vomiting, as is required for a 50 percent 
rating.  Indeed, at the February 2009 VA examination, the 
Veteran denied a history of nausea or vomiting associated 
with esophageal disease.  He also denied a history of 
esophageal distress, regurgitation and esophageal dilation.  
Accordingly, the Board concludes that the criteria for a 
rating in excess of 10 percent for residuals of a bilateral 
inguinal hernia repair under Diagnostic Code 7338 are not 
met.

The Board is mindful of the Veteran's statements regarding 
the severity of his service-connected disability.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge; for example, he is competent to report that 
he experiences severe pain, which limits his ability to do 
sweeping, vacuuming and other household tasks.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the severity of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, he 
cannot provide a competent opinion regarding the severity of 
his disability.

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in 
excess of 10 percent have been met at any time during the 
period on appeal, the Board concludes that staged ratings are 
inapplicable.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In light of the foregoing, the Board concludes that a higher 
initial rating for residuals of a bilateral inguinal hernia 
repair is not warranted.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a bilateral inguinal hernia repair is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


